87 F.3d 1324
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Pablo MALDONADO, Defendant-Appellant.
No. 95-30281.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1996.*Decided June 07, 1996.

Before:  BROWNING, WRIGHT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
We reject Maldonado's argument that Congress had no authority to pass 18 U.S.C. § 922(g)(5).  See United States v. Lopez, 115 S.Ct. 1624 (1995).   In contrast to the statute at issue in Lopez, section 922(g) requires the government to prove the firearm "has been shipped or transported in interstate or foreign commerce."  18 U.S.C. § 922(g).   We have held that "[s]ection 922(g)'s requirement that the firearm have been, at some time, in interstate commerce is sufficient to establish its constitutionality under the Commerce Clause."  United States v. Hanna, 55 F.3d 1456, 1462 n. 2 (9th Cir.1995).  See also United States v. Collins, 61 F.3d 1379, 1383-84 (9th Cir.1995).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3